Title: To Benjamin Franklin from Joseph-Mathias Gérard de Rayneval, 26 July 1779
From: Gérard de Rayneval, Joseph-Mathias
To: Franklin, Benjamin


A Versailles Le 26 juillet 1779
Vous avez écrit à M. le Cte de Vergennes, Monsieur, au sujet d’une lettre que vous avez reçüe le 20. de ce mois, et qui est relative au navire de Dublin les trois amis. Vous mobligerez beaucoup si vous voulez bien me renvoyer cette lettre avec l’enveloppe: j’ai lieu de la croire de M. le Cte. de Vergennes, et c’est par inadvertence qu’elle a eté expédiée sans être signée: elle finit par ces mots dommages et intérêts.

J’ai l’honneur d’être avec un parfait attachement, Monsieur, votre très-humble et très obeisst. serviteur
Gerard DE Rayneval
M franklin
 
Notation: Gerard de Raimond 26. juillet 1779.
